Exhibit 10.17

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, APPLICABLE STATE
SECURITIES LAWS, OR APPLICABLE LAWS OF ANY FOREIGN JURISDICTION. THIS WARRANT
AND SUCH UNDERLYING SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO DISTRIBUTION OR RESALE, AND MAY NOT BE OFFERED, SOLD, PLEDGED,
HYPOTHECATED, OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS AND IN THE ABSENCE OF COMPLIANCE WITH APPLICABLE LAWS OF ANY
FOREIGN JURISDICTION, OR THE AVAILABILITY OF AN EXEMPTION FROM THE REGISTRATION
PROVISIONS OF THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS.

 

GEOVAX LABS, INC.

COMMON STOCK PURCHASE WARRANT

 

This Common Stock Purchase Warrant (this “Warrant”) is issued as of the 28th day
of February, 2018, by GeoVax Labs, Inc., a Delaware corporation (the “Company”),
to Georgia Research Alliance, Inc. (the “Holder”).

 

1.     Issuance of Warrant; Term; Price.

 

1.1.     Issuance. Concurrently herewith, the Holder is making a loan to the
Company in the amount of $50,000.00 (the “Loan”) pursuant to the terms of that
certain Note Purchase Agreement, dated as of February 28, 2018, between the
Company and the Holder (the “Purchase Agreement”). The Loan is evidenced by a
Subordinated Promissory Note, dated as of February 28, 2018 (together with any
and all extensions, replacements and renewals thereof, the “Note”). In
consideration of the funding of the Loan, the receipt and sufficiency of which
are hereby acknowledged, the Company hereby grants to Holder the right to
purchase 178,571 shares (the “Shares”) of the Company’s Common Stock, par value
$.001 per share (the “Warrant Stock”).

 

1.2     Term. This Warrant shall be exercisable in whole or in part from the
date hereof until February 28, 20231.

 

1.3     Exercise Price. Subject to adjustment as hereinafter provided, the
exercise price (the “Warrant Price”) per share for which all or any of the
Shares may be purchased pursuant to the terms of this Warrant shall be equal to
$.042.

 

2.     Adjustment of Warrant Price, Number and Kind of Shares. The Warrant Price
and the number and kind of Shares issuable upon the exercise of this Warrant
shall be subject to adjustment from time to time as follows.

 

2.1.     Dividends in Stock Adjustment. In case at any time or from time to time
on or after the date of this Warrant and while this Warrant is outstanding and
unexpired, the holders of the Warrant Stock of the Company (or any shares of
stock or other securities at the time receivable upon the exercise of this
Warrant) shall have received, or, on or after the record date fixed for the
determination of eligible stockholders, shall have become entitled to receive,
without payment therefor, other or additional securities or other property
(other than cash) of the Company by way of dividend or distribution, then and in
each case, the holder of this Warrant shall, upon the exercise hereof, be
entitled to receive, in addition to the number of shares of Warrant Stock
receivable thereupon, and without payment of any additional consideration
therefor, the amount of such other or additional securities or other property
(other than cash) of the Company which such holder would have been entitled to
receive if it had exercised this Warrant on the date hereof and thereafter,
during the period from the date hereof to and including the date of such
exercise, retained such shares and/or all other additional securities or other
property receivable by it as aforesaid during such period, giving effect to all
adjustments called for during such period by this Section 2.

 

--------------------------------------------------------------------------------

1 5 years from the date of issuance

 

 

--------------------------------------------------------------------------------

 

 

2.2.     Reclassification or Reorganization Adjustment. In case of any changes
in the class or kind of securities issuable upon exercise of this Warrant or any
reclassification or change of the outstanding securities of the Company or of
any merger, consolidation or reorganization of the Company (or any other
corporation the stock or securities of which are at the time receivable upon the
exercise of this Warrant) on or after the date hereof, then the holder of this
Warrant, upon the exercise hereof at any time after the consummation of such
reclassification, change, merger, consolidation or reorganization, shall be
entitled to receive, in lieu of the stock or other securities and property
receivable upon the exercise hereof prior to such consummation, the stock or
other securities or property to which such holder would have been entitled upon
such consummation if such holder had exercised this Warrant immediately prior
thereto, and the Warrant Price therefore shall be appropriately adjusted, all
subject to further adjustment as provided in this Section 2.

 

2.3.     Stock Splits and Reverse Stock Splits. If at any time on or after the
date hereof the Company shall split, subdivide or otherwise change its
outstanding shares of any securities receivable upon exercise of this Warrant
into a greater number of shares, the Warrant Price in effect immediately prior
to such subdivision shall thereby be proportionately reduced and the number of
shares receivable upon exercise of this Warrant shall thereby be proportionately
increased; and, conversely, if at any time on or after the date hereof the
outstanding number of shares of any securities receivable upon exercise of this
Warrant shall be combined into a smaller number of shares, the Warrant Price in
effect immediately prior to such combination shall thereby be proportionately
increased and the number of shares receivable upon exercise of this Warrant
shall thereby be proportionately decreased, all subject to further adjustment as
provided in this Section 2.

 

2.4     Other Impairment. The Company shall not, by amendment of its Articles of
Incorporation or Bylaws or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but shall at all times in good faith assist in the
carrying out of all such terms and conditions and in the taking of all such
action as may be necessary or appropriate in order to protect the rights of the
holder against impairment.

 

2

--------------------------------------------------------------------------------

 

 

3.     No Fractional Shares. No fractional shares of Warrant Stock will be
issued in connection with any subscription hereunder. In lieu of any fractional
shares that would otherwise be issuable, the Company shall pay cash equal to the
product of such fraction multiplied by the Warrant Price.

 

4.     No Stockholder Rights. This Warrant as such shall not entitle its holder
to any of the rights of a stockholder of the Company until the holder has
exercised this Warrant in accordance with Section 6 hereof.

 

5.     Reservation of Stock. The Company covenants that during the period this
Warrant is exercisable, the Company will reserve from its authorized and
unissued Warrant Stock a sufficient number of shares to provide for the issuance
of Warrant Stock upon the exercise of this Warrant. The Company agrees that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for shares of Warrant Stock upon the exercise of this
Warrant.

 

6.     Exercise of Warrant. This Warrant may be exercised by Holder by the
surrender of this Warrant at the principal office of the Company, accompanied by
payment in full of the purchase price of the shares purchased thereby, as
described above. This Warrant shall be deemed to have been exercised immediately
prior to the close of business on the date of its surrender for exercise as
provided above, and the person or entity entitled to receive the shares or other
securities issuable upon such exercise shall be treated for all purposes as the
holder of such shares of record as of the close of business on such date. As
promptly as practicable, the Company shall issue and deliver to the person or
entity entitled to receive the same a certificate or certificates for the number
of full shares of Warrant Stock issuable upon such exercise, together with cash
in lieu of any fraction of a share as provided above. The shares of Warrant
Stock issuable upon exercise hereof shall, upon their issuance, be fully paid
and nonassessable. If this Warrant shall be exercised in part only, the Company
shall, at the time of delivery of the certificate representing the Shares or
other securities in respect of which this Warrant has been exercised, deliver to
the Holder a new Warrant evidencing the right to purchase the remaining Shares
or other securities purchasable under this Warrant, which new warrant shall, in
all other respects, be identical to this Warrant.

 

7.     Notice of Certain Events; Certificate of Adjustment; Registration Rights.
Whenever the Warrant Price or number or type of securities issuable upon
exercise of this Warrant is adjusted, as herein provided, the Company shall
promptly deliver to the record holder of this Warrant a certificate of an
officer of the Company setting forth the nature of such adjustment and a brief
statement of the facts requiring such adjustment. If the Company proposes at any
time to declare or pay any dividend or distribution on the Warrant Stock, to
effect a Deemed Liquidation Event, to register any shares of Warrant Stock, or
to liquidate, dissolve or wind up, the Company shall provide the Holder with at
least 15 days’ prior written notice prior to taking such action or, in the case
of any contemplated dividend or distribution on the Warrant Stock, written
notice at least 15 days prior to the record date for such dividend or
distribution. In addition, if the Company shall take or propose to take any
other action, notice of which is provided to holders of the Warrant Stock, then
the Company shall provide written notice of same to the Holder at the same time
and in the same manner it provides notice to the holders of Warrant Stock. Any
merger, sale, consolidation, reorganization, sale or exclusive license of all or
substantially all of the assets or similar transaction involving the Company,
whether in one or a series of related transactions, will constitute a “Deemed
Liquidation Event.”

 

3

--------------------------------------------------------------------------------

 

 

8.     Notice of Proposed Transfers. This Warrant is transferable by the Holder
hereof subject to compliance with this Section 9. Prior to any proposed transfer
of this Warrant or the shares of Warrant Stock received on the exercise of this
Warrant (the “Securities”), unless there is in effect a registration statement
under the Securities Act of 1933, as amended (the “Securities Act”), covering
the proposed transfer, the Holder thereof shall give written notice to the
Company of such Holder’s intention to effect such transfer. Each such notice
shall describe the manner and circumstances of the proposed transfer in
sufficient detail, and shall, if the Company so requests, be accompanied (except
in transactions in compliance with Rule 144) by either (i) a written opinion of
legal counsel who shall be reasonably satisfactory to the Company addressed to
the Company and reasonably satisfactory in form and substance to the Company’s
counsel, to the effect that the proposed transfer of the Securities may be
effected without registration under the Securities Act and any applicable state
securities laws, or (ii) a “no action” letter from the Securities and Exchange
Commission (the “Commission”) to the effect that the transfer of such Securities
without registration will not result in a recommendation by the staff of the
Commission that action be taken with respect thereto, whereupon the Holder of
the Securities shall be entitled to transfer the Securities in accordance with
the terms of the notice delivered by the Holder to the Company; provided,
however, no such registration statement or opinion of counsel shall be necessary
for a transfer by a Holder to any affiliate of such Holder if the transferee
agrees in writing to be subject to the terms hereof to the same extent as if
such transferee were the original Holder hereunder. Each certificate evidencing
the Securities transferred as above provided shall bear the appropriate
restrictive legend set forth above, except that such certificate shall not bear
such restrictive legend if in the opinion of counsel for the Company such legend
is not required in order to establish compliance with any provisions of the
Securities Act.

 

9.     Replacement of Warrants. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of the Warrant, and in the case of any such loss, theft or
destruction of the Warrant, on delivery of an indemnity agreement or security
reasonably satisfactory in form and amount to the Company, and reimbursement to
the Company of all reasonable expenses incidental thereto, and upon surrender
and cancellation of the Warrant if mutilated, the Company will execute and
deliver, in lieu thereof, a new Warrant of like tenor.

 

10.   Miscellaneous. This Warrant shall be governed by the laws of the State of
Georgia, without regard to the conflict of laws provisions thereof. The headings
in this Warrant are for purposes of convenience of reference only, and shall not
be deemed to constitute a part hereof. The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provisions. All notices and other communications from the Company to the
holder of this Warrant shall be given in writing and shall be deemed effectively
given as provided in the Purchase Agreement.

 

4

--------------------------------------------------------------------------------

 

 

11.   Amendment; Waiver. Any term of this Warrant may be amended, and any
provision hereof waived, only with the written consent of the Company and the
Holder.

 

 

 

[THE NEXT PAGE IS THE SIGNATURE PAGE]

 

5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned officer of the Company has set his hand as
of the date first above written.

 

 

 

GEOVAX LABS, INC., a Delaware corporation     

 

 

 

By:                                                                           

Name:

Title:

 

 

SIGNATURE PAGE TO COMMON STOCK PURCHASE WARRANT

 